1    Carolyn D. Phillips, #103045
     Attorney-At-Law
2    P.O. Box 5622
     Fresno, California 93755-5722
3    Telephone: (559)248-9833
     Facsimile: (559) 248-9820
4
     Attorney for Petitioner Clifton E. Howard III
5

6                          IN THE UNITED STATES DISTRICT COURT

7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

8
     UNITED STATES,                           Case No. 1:04-cr-05234 AWI
9
             Plaintiff,                       PETITIONER’S REQUEST FOR
                                              ADDITIONAL TIME WITHIN WHICH TO
10
             v.                               FILE SUPPLEMENTAL PLEADINGS TO
                                              JULY 23, 2021
11
     CLIFTON ELIAS HOWARD III,                ORDER
12
           Defendant.
     ________________________________
13

14          Mr. Howard requests an additional sixty days within which to file supplemental

15   pleadings and documents in support of his pending 18 U.S.C. § 3582 motion for

16   reduction in sentence/compassionate release. Docs. 330, 332. The current filing

17   deadline is May 24, 2021. This request along with earlier extension requests centers on

18   obtaining records including medical records. This extension is needed in order to

19   obtain medical records from Mr. Howard’s recent hospitalizations for heart and lung

20   tests and reports. In counsel’s conversations with Mr. Howard, he has continued to

21
                                                                                               1
22   Petitioner’s Request to Extend the Filing Deadline for Supplemental Pleadings to July
     23, 2021; United States v. Howard III, Case No. 1:04-cr-5234 AWI
23
1    require hospitalizations and testing and those records have been requested but not as

2    yet received by counsel.

3       Sixty days s required due to an accidental injury, fractured left wrist which requires

4    surgical correction. Surgery is scheduled for Monday, May 24, 2021. Counsel has not

5    had use of her left hand since May 14, 2021. The recovery time from surgery is four to

6    six weeks.

7          For these reasons petitioner respectfully requests an extension of time to July 23,

8    2021, to allow time for the preparation and filing of a supplemental motion and any

9    additional papers deemed necessary.

10      Dated:    May 23, 2021

11                                                   /s/Carolyn D. Phillips
                                                     CAROLYN D. PHILLIPS
12                                                   Attorney for Defendant
                                                     CLIFTON ELIAS HOWARD III
13

14

15

16

17

18

19

20

21
                                                                                                 2
22   Petitioner’s Request to Extend the Filing Deadline for Supplemental Pleadings to July
     23, 2021; United States v. Howard III, Case No. 1:04-cr-5234 AWI
23
1                                               ORDER

2

3
           It is the Order of this Court that the filing deadline of May 24, 2021 for petitioner
4
     to file a supplemental motion and any additional papers deemed necessary shall be
5    continued to July 23, 2021.

6
     IT IS SO ORDERED.
7
     Dated: May 24, 2021
8                                            SENIOR DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21
                                                                                               3
22   Petitioner’s Request to Extend the Filing Deadline for Supplemental Pleadings to July
     23, 2021; United States v. Howard III, Case No. 1:04-cr-5234 AWI
23
1                                    CERTIFICATE OF SERVICE

2
        COURT:            United States District Court For The Eastern District of
3
                          California
4       CASE:             United States v. Clifton Elias Howard, III

5       CASE NO:          1:04-cr-5234 AWI

6
        I hereby certify that I electronically filed the foregoing with the Clerk of the Court
7
     for the United States District Court for the Eastern District of California by using the
8    electronic filing system on May 23, 2021.

9       Participants in the case who are registered ECF users will be served by the district

     court ECF system.
10
        I further certify that one of the participants in the case is not a registered ECF user. I
11
     have mailed the foregoing document by First Class Mail, postage prepaid to the
12   following non- ECF participant.

13
                                          Clifton E. Howard
14                                         USP Allenwood
                                          U.S. Penitentiary
15                                          P.O. Box 3000
                                         White Deer, PA 17887
16

17
                                        /s/ Carolyn D. Phillips
18

19

20

21
                                                                                                 4
22   Petitioner’s Request to Extend the Filing Deadline for Supplemental Pleadings to July
     23, 2021; United States v. Howard III, Case No. 1:04-cr-5234 AWI
23
